UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.: 000-25805 Fauquier Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 54-1288193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Courthouse Square, Warrenton, Virginia (Address of principal executive offices) (Zip Code) (540) 347-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨ No x The registrant had 3,636,758 shares of common stock outstanding as of November 4, 2010. FAUQUIER BANKSHARES, INC. INDEX Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Income (unaudited) for the Three Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Income (unaudited) for the Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Nine Months Ended September 30, 2010 and 2009 6 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 Part II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Removed and Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 44 2 Index Part I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Fauquier Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Securities available for sale Restricted investments Loans, net of allowance for loan losses of $5,730,512 in 2010 and $5,481,963 in 2009 Bank premises and equipment, net Accrued interest receivable Other real estate owned, net of valuation allowance Other assets Total assets $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing Interest-bearing: NOW accounts Savings accounts Money market accounts Time certificates of deposit Total interest-bearing Total deposits Federal funds purchased - - Federal Home Loan Bank advances Company-obligated mandatorily redeemable capital securities Other liabilities Commitments and contingencies - - Total liabilities Shareholders' Equity Common stock, par value, $3.13; authorized 8,000,000 shares: issued and outstanding, 2010: 3,636,758 shares (includes nonvested shares of 33,772);2009: 3,594,685 shares (includes nonvested shares of 47,282) Retained earnings Accumulated other comprehensive income (loss), net ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Three Months Ended September 30, 2010 and 2009 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 5 38 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Wealth management income Service charges on deposit accounts Other service charges, commissions and income (Loss) on sale or impairment of other real estate owned ) - Gain on sale of investments - Net other than temporary impairment losses on securities recognized in earnings (includes total other than temporary impairment losses of $303,035, net of $198,881 gain recognized in other comprehensive income for the three months ended September 30, 2010 before tax benefit) ) ) Total other income Other Expenses Salaries and benefits Net occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Federal Deposit Insurance Corporation expense Data processing expense Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Nine Months Ended September 30, 2010 and 2009 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 16 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Wealth management income Service charges on deposit accounts Other service charges, commissions and income (Loss) on sale or impairment of other real estate owned ) ) Gain on sale of investments - Net other than temporary impairment losses on securities recognized in earnings (includes total other than temporary impairment losses of $579,313, net of $398,276 gain recognized in other comprehensive income for the nine months ended September 30, 2010 before tax benefit) ) ) Total other income Other Expenses Salaries and benefits Net occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Federal Deposit Insurance Corporation expense Data processing expense Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 5 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity (Unaudited) For the Nine Months Ended September 30, 2010 and 2009 Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Balance, December 31, 2008 $ $ $ ) $ Comprehensive income: Net income Other comprehensive income net of tax: Unrealized holding losses on securities available for sale, net of tax of $21,446 Add: reclassification adjustments for other than temporary impairment, net of tax of $101,731 Other comprehensive income net of tax of $123,177 Total comprehensive income Cash dividends ($.60 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares(10,585 shares) ) - Exercise of stock options Balance, September 30, 2009 $ $ $ ) $ Balance, December 31, 2009 $ $ $ ) $ Comprehensive income: Net income $ Other comprehensive income net of tax: Interest rate swap (cash flow hedge), net of tax benefit of $88,131 ) Add: Change in beneficial obligation for defined plan, net of tax of $94,864 Unrealized holding losses on securities available for sale, net of tax of $11,405 Less: gain on sale of securities available for sale, net net of tax benefit of $187,893 ) Add: reclassification adjustments for other than temporary impairment, net of tax of $332,380 Other comprehensive income net of tax of $162,625 Total comprehensive income Cash dividends ($.60 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares (28,847 shares) ) - Issuance of common stock - vested shares (6,522 shares) Exercise of stock options Balance, September 30, 2010 $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements. 6 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Loss on impairment of other real estate - Loss on sale of other real estate (Gain) on sale of securities ) - Loss on impairment of securities Amortization (accretion) of security premiums, net ) Amortization of unearned compensation, net of forfeiture Changes in assets and liabilities: (Increase) in other assets ) ) Increase in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from sale of securities available for sale - Proceeds from maturities, calls and principal payments of securities available for sale Purchase of securities available for sale ) ) Purchase of premises and equipment ) ) Sale proceeds (purchase) of other bank stock ) Net decrease (increase) in loans ) Proceeds from sale of other real estate owned Net cash used in investing activities ) ) Cash Flows from Financing Activities Net increase in demand deposits, NOW accounts and savings accounts Net (decrease) increase in certificates of deposit ) Federal Home Loan Bank advances - Federal Home Loan Bank principal repayments ) ) Purchase of federal funds - ) Cash dividends paid on common stock ) ) Issuance of common stock Net cash provided by financing activities Increase in cash and cash equivalents Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ Supplemental Disclosures of Noncash Investing Activities Unrealized gain on securities available for sale, net of tax effect $ $ Change in market value of interest rate swaps $ ) $
